Evans, Judge.
On February 27, 1971, an automobile driven by Voncille C. Carter collided with one driven by Cindy J. Slater at the intersection of Glenwood Road and Derrell Drive in DeKalb County. The intersection is a "T” type intersection with Derrell Drive intersecting Glenwood *848Road on the north side. A Texaco station is located on the south side of Glenwood Road and approximately 119 feet further west Derrell Drive continues southerly from the south side of Glenwood Road forming another "T” intersection. Mrs. Slater was preparing to cross Glenwood Road from the service station. Mrs. Carter was proceeding westerly in the most northerly lane of the two west-bound lanes and contends she was stopped immediately prior to the collision approximately five feet east of a crosswalk waiting for the light to change from red to green. There were eight synchronized traffic lights in staggered pairs facing traffic, two sets facing traffic in each lane at this double opposite "T” intersection. Both Mrs. Carter and Mrs. Slater contend they moved into the intersection with a green light. No traffic signal faces the service station, but Mrs. Slater contends she waited for a green light signal which she could see at the intersection of the southerly leg of Derrell Drive, and the reflection of the red light as to the lights facing Glenwood Road. The front of Mrs. Carter’s automobile struck Mrs. Slater’s automobile in the right side of the north lane of Glenwood Road.
Argued July 8, 1974
Decided September 20, 1974
Rehearing denied October 9, 1974
Mrs. Slater sued Mrs. Carter for personal injuries arising out of the collision. After a trial, the court directed a verdict for the defendant. Plaintiff moved for a new trial, which was denied. She appeals. Held:
There was conflicting testimony as to which automobile had the right to move into the intersection under a green signal or while traffic was stopped with a red signal on the opposite street. Clearly a jury question was created by this evidence, and the court erred in directing a verdict for the defendant. Whitaker v. Paden, 78 Ga. App. 145 (1, 4), 150 (50 SE2d 774); Norris v. Coffee, 206 Ga. 759 (4) (58 SE2d 812); Reiss v. Howard Johnson’s, Inc., 121 Ga. App. 119 (2) (173 SE2d 95).

Judgment reversed.


Pannell, P. J., and Webb, J., concur.

R. John Genius, for appellant.
Greer, Pollock & Klosik, Richard G. Greer, for appellee.